The bank had received from the plaintiff deposits of cash amounting to $716.92, and were consequently indebted to him in that amount. To an action for this sum they claimed, by way of defense, to have paid the amount by the plaintiff's order. This defense they failed to prove upon the trial. They proved an order by the plaintiff to pay the money to G.W. Corlies  Co., or their order, and the payment of the money thereupon to somebody, but did not prove that the money was paid to G.W. Corlies  Co., or their order. On the contrary, the plaintiff proved that the indorsements of the checks with the name of G.W. Corlies  Co. were forgeries. Upon these facts the plaintiff was entitled to recover. The money had not been paid to and according to the plaintiff's order. (Coggill v. Am. Exc. Bank, 1 Comst. 113.Weisser v. Denison, Court of Appeals, Mar. T., 1854.) The judgment should be affirmed.
Judgment affirmed. *Page 406